JUDGMENT
After having examined the records and carefully analyzed the evidence offered and after having studied the legal issues raised by the parties, the Court concludes that:
First: Petitioners have not established that on August 28, 1960, nor on any other date, they delivered to the Secretary of State 263 applications for registration, finally and definitively identified by them or by the Secretary, as belonging in their totality to the election precinct of Ceiba. On the contrary, the proof shows that on the said date, petitioners turned in 263 applications which were tentatively assigned to the election precinct of Ceiba, but after the final verification of the said applications which the Secretary must do pursuant to law, it turned out that ten of the said applications belonged to other precincts, the Secretary having made the proper adjudications, the election precinct of Ceiba being reduced to 253 applications. From these, the Secretary eliminated 18 applications, there being no controversy as to this fact among the parties.
Second: There is a group of applications in relation to the election precinct of Río Piedras II, wherein the sub*4scribers, after giving the other information required by law, stated, under oath, their full name, and there is another group wherein they set forth also under oath and in the subdivision requesting their present address (a data not required by law), the name of a barrio, although in neither of the eases it is affirmed that this is the information which appears in their registrations as voters. It is the duty of the Secretary of State to compare these applications with the specific list referred to in the information offered by the subscribers and with no others, and he cannot reject the said applications before thus comparing them, and merely because the subscribers failed to state affirmatively that that is the information which appears in their registrations for voting.
In view of the foregoing, the Court holds that:
a. With regard to the election precinct of Ceiba, petitioners’ request is hereby denied;
b. The Secretary of State is hereby ordered to compare the group of applications for the election precinct of Rio Piedras II mentioned in paragraph two of this judgment, with the corresponding lists and according to the information offered under oath by the subscribers of the said applications, and to report to this Court, within an unextendible term of 24 hours, the number of said applications which comply with the requisites set by law and to report also whether the list of candidates of the Christian Action Party for the election precinct of Río Piedras II has been certified after making such comparison;
c. That in view of the circumstances of this case, it is absolutely unnecessary to decide, before the above-mentioned report from the Secretary of State concerning the election precinct of Río Piedras II is known, whether the Secretary acted according to the law when he rejected other groups of applications belonging to said precinct because the information concerning the age or color of the subscribers was omitted *5therefrom, and the Court reserves its jurisdiction over the case considering that, once the report from the Secretary of State is received, it should be necessary to decide such issues.
d. The Secretary of this Court is hereby ordered to deliver to the Secretary of State, together with this order, the groups of applications mentioned in paragraph two of this judgment.
It was so decreed and ordered by this Court as witnesses the signature of the Chief Justice.
Mr. Justice Pérez Pimentel and Mr. Justice Saldaña dissent insofar as this judgment orders the Secretary of State to verify the group of applications from the precinct of Rio Piedras II, in which the name of the barrio wherein petitioner-elector is registered was omitted.
Mr. Justice Hernández Matos and Mr. Justice Santana Becerra dissent insofar as this judgment denies petitioners’ request concerning the precinct of Ceiba, on the ground that they believe that according to the evidence offered, the Secretary of the State should have been ordered to certify the candidates of the Christian Action Party for the said precinct.